16237733DETAILED ACTION
The present office action is in response to claims filed on 10/11/2019.  Claims 1 – 8 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1, 4, and 8 are objected to because of the following informalities:
Claim 1 recites “the vapor mitigation system” in line 5.  Antecedent basis for “at least one vapor mitigation system” was established in lines 2-3.
For purposes of examination, the Examiner interprets “the vapor mitigation system” in line 5 to be “the at least one vapor mitigation system”. 
Claim 4, line 1, recites “A method monitoring a vapor mitigation system, comprising:”, which should recite “A method of monitoring a vapor mitigation system, comprising:”. 
Claim 4, line 2, recites “a vapor mitigation system”.  Antecedent basis for “a vapor mitigation system” was previously established in line 1.  
For purposes of examination, the Examiner interprets “a vapor mitigation system” in line 2 to be “the vapor mitigation system”. 
Claim 8, line 3-4 recite “the at least one vapor mitigation system”.  Antecedent basis for “a vapor mitigation system” was established in line 1 of Claim 1.  
For purposes of examination, the Examiner interprets “the at least one vapor mitigation system” in lines 3-4 to be “the vapor mitigation system”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring service system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites “the one or more system parameters” in line 3.  
Antecedent basis for “one or more system parameters” was established in both line 2 of Claim 4 and line 2 of Claim 8.  The Examiner interprets the “one or more system parameters” established in Claims 4 and 8 to be different system parameters.
It is unclear if “the one or more system parameters” recited in line 3 is referring to the system parameter(s) established in Claim 4 or the system parameter(s) established in Claim 8.  
For purposes of examination, the Examiner interprets the “one or more system parameters” recited in line 3 to be the system parameter(s) established in line 2 of Claim 8. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kladder (U.S. Patent No. 5,197,862) in view of Soeholm et al. (U.S. Patent No. 7,275,533).
Regarding Claim 1, Kladder shows (Figures 1 and 2): 
A vapor management system (method and device for monitoring radon mitigation system, title), comprising:
a monitoring service system (12, 22) configured to receive (as illustrated in Figure 2, the face 24 of panel 22 is configured to receive markings indicating proper conditions 28 and improper conditions 30; “the proper conditions indicator 28 may simply comprise an area marked in green… areas of the face 24 in which the needle 26 would be located when the fan 42 is drawing too much or too little current may be marked in red”, Col. 5, lines 30-50) one or more vacuum set points (proper condition indicator 28; “the proper conditionings indicator 28 may simply comprise an area marked in green which corresponds to the face 24 in which the ammeter needle 27 will be located when the fan 42 is drawing current corresponding to the air flow which has been determined to be advantageous for radon mitigation in the particular situation… indicating the fan 42 is operating at its most 
the monitoring service system (12, 22) is further configured to receive (via 12) an alarm notification parameter (the measured current draw to the fan is an alarm notification parameter which is used to determine if an alarm notification should be generated based on the position of the ammeter) used to generate an alarm notification (alarm 50; “an audible alarm may be connected to the ammeter in such a way that the alarm rounds whenever the ammeter detects fan current draw which is less than or greater than that which is desirable for the system”, Col. 3, lines 19-22) when the one or more vacuum set points (proper condition indicator 28; the proper conditions indication 28, as illustrated in Figure 2, establishes the upper and lower vacuum set points of the system) have passed a predetermined level (when the needle 26 is in the rightmost improper conditions indicator 30 section, the predetermined level established by the upper limit of the proper condition indicator 28 has been passed).
However, Kladder lacks showing the monitoring service system comprises a central processing unit with memory, a user interface controller, an input/output sub-system, and a network interface, as interpreted under 35 U.S.C. 112(f) above. 
 In the same field of endeavor of exhaust system control, Soeholm teaches (Figures 2 and 3A):
It is known for a monitoring service system (124) to comprise a central processing unit (200) with memory (“the processor 200 contains electrically erasable programmable read only memory or other suitable memory device for storing settings and parameters 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the analog monitoring service system shown by Kladder to be a digital system that comprises a central processing unit with memory, a user interface controller, an input/output sub-system, and a network interface, as taught by Soeholm, to provide the benefit of being able to control and monitor the vapor mitigation system remotely.  

Regarding Claim 2, the combination of Kladder (Figures 1 and 2) and Soeholm (Figures 2 and 3A) teaches:
The monitoring service system (Soeholm: 124) is further configured to generate a user interface (program interface that appears on 302), the user interface (program interface that appears on 302) configured to display (Soeholm: “the program buttons 304 may include buttons for scrolling through options displayed on the display screen 302, buttons for proceeding through and selecting program functions, and buttons for setting and entering values”, Col. 10, lines 28-40) and permit adjustment (Soeholm: via 304) of the one or more vacuum set points (Kladder: the proper conditions indication 28, as illustrated in Figure 2, establishes the upper and lower vacuum set points of the system).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kladder (U.S. Patent No. 5,197,862) and Soeholm et al. (U.S. Patent No. 7,275,533), as recited in Claim 1 above, further in view of Botich et al. (U.S. Pre-Grant Publication No. 2009/0281677).
Regarding Claim 3, the combination of Kladder and Soeholm teaches the claimed combination except the alarm includes an email notification.
In the same field of endeavor of system control, Botich teaches (Figure 17A):
It is known in the art for an alarm to include an email notification (if the alert definition is satisfies, an alert is generated and sent to the user via email, Paragraph 0148).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the alarm of the monitoring service system taught by the combination of Kladder and Soeholm which includes an audible alarm, to further include sending an email notification, as taught by Botich, to alert the homeowner of that the radon system is not properly functioning when the homeowner is not at home to hear the audible alarm.  

Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Soeholm et al. (U.S. Patent No. 7,275,533) in view of Kladder (U.S. Patent No. 5,197,862).
Regarding Claim 4, Soeholm shows (Figures 2, 3A, 4, and 6):
A method (pressure controlling routine illustrated in Figure 6) of monitoring an exhaust system (100), comprising:
transmitting (via 124; “the pressure controller 124 ensures that a proper draft is maintained through the mechanical draft system 100 by transmitting signals to various components via the interface devices”, Col. 6, lines 24-27) one or more system parameters (“speed of the exhaust fan”, Abstract; see Steps 612 and 614 in Figure 6) to the exhaust system (100), 
receiving (via 134; “the interface 134 may also indicate whether the fan is operating properly and if the fan is malfunctioning.  The interface 134 also senses the speed of the fan and indicates the speed to the pressure controller 124”, Col. 6, lines 44-48) an alarm notification parameter (the fan is malfunctioning) from the vapor mitigation system (100); and
generating (“the pressure-controller 124 also contains display devices 204… may show alarm conditions”, Col. 7, lines 21-27) an alarm notification (see alarm LED in 306, as illustrated in Figure 3A) indicating that the one or more system parameters (“speed of the exhaust fan”, Abstract; see Steps 612 and 614 in Figure 6) have passed a predetermined level (maximum fan speed, which indicates a fan malfunction, Col. 3, line 52).  
However, Soeholm lacks showing the exhaust system is a vapor mitigation system.
In the same field of endeavor of controlling exhaust systems, Kladder teaches (Figures 1 and 2): 
It is known to monitor (via 12, 22) a vapor mitigation system (48) to ensure one or more system parameters (proper condition indicator 28; “the proper conditionings indicator 28 may simply comprise an area marked in green which corresponds to the face 24 in which the ammeter needle 27 will be located when the fan 42 is drawing current corresponding to the air flow which has been determined to be advantageous for radon mitigation in the particular situation… indicating the fan 42 is operating at its most advantageous volumetric air flow rate”, Col. 5, lines 30-50; as recited in the Abstract, “a relationship exists between the vacuum and air flow of any given fan”; therefore, the proper conditions indication 28, as illustrated in Figure 2, establishes the upper and lower vacuum set points of the system) have not passed a predetermined level (when the needle 26 is in the rightmost improper 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of monitoring an exhaust system shown by Soeholm to a vapor mitigation system, as taught by Kladder, to increase marketability of Soeholm’s controller by also using it to control home vapor mitigation systems for radon.  

Regarding Claim 6, Soeholm shows (Figures 2, 3A, 4, and 6):
Displaying (“the program buttons 304 may include buttons for scrolling through options displayed on the display screen 302, buttons for proceeding through and selecting program functions, and buttons for setting and entering values”, Col. 10, lines 28-40) the one or more system parameters (“speed of the exhaust fan”, Abstract; see Steps 612 and 614 in Figure 6) on a user interface (302).

Regarding Claim 8, the combination of Soeholm (Figures 2, 3A, 4, and 6) and Kladder (Figures 1 and 2):
Receiving (Soeholm: “the external communication links 214 may also include inputs for receiving software updates for reprogramming the processor 200”, Col. 8, lines 25-33) one or more system parameters (Soeholm: software updates for the system) from a client device (Soeholm: “external computer”, Col. 8, lines 25-33); and
transmitting (Soeholm: via 208) the one or more system parameters (Soeholm: software updates for the system) to the vapor mitigation system (Kladder: 48).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Soeholm et al. (U.S. Patent No. 7,275,533) and Kladder (U.S. Patent No. 5,197,862), as recited in Claim 4 above, further in view of Botich et al. (U.S. Pre-Grant Publication No. 2009/0281677).
Regarding Claim 5, the combination of Soeholm and Kladder teaches the claimed combination except the alarm includes an email notification.
In the same field of endeavor of system control, Botich teaches (Figure 17A):
It is known in the art for an alarm to include an email notification (if the alert definition is satisfies, an alert is generated and sent to the user via email, Paragraph 0148).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the alarm taught by the combination of Soeholm and Kladder which includes an LED indicator, to further include sending an email notification, as taught by Botich, to alert the homeowner of that the radon system is not properly functioning when the homeowner is not at home to hear the audible alarm.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Soeholm et al. (U.S. Patent No. 7,275,533) and Kladder (U.S. Patent No. 5,197,862), as recited in Claim 4 above, further in view of Costea et al. (U.S. Patent No. 7,414,525).
Regarding Claim 7, the combination of Soeholm and Kladder teaches the claimed combination except generating a performance metrics report.
In the same field of endeavor mechanical system control, Costea teaches (Figures 3, 4, and 5):
It is known in the art to generate a performance metrics report (“the gateway unit 112 can be configured transmit a report to the servicing agent at the next scheduled time period indicating that the remediation system is operating properly”, Col. 8, lines 40-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method shown by Soeholm to include generating a performance metrics report, as taught by Costea, to easily provide tracked and stored information to the user of the system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762


/AVINASH A SAVANI/Primary Examiner, Art Unit 3762